Title: From George Washington to Henry Peyton, 4 June 1756
From: Washington, George
To: Peyton, Henry



To Colon. Henry Peyton, of the Prince-William Militia. Sir,
[Winchester, 4 June 1756]

I was pleased to hear of your alertness in marching to Pattersons Creek upon the last alarm; and doubt not but you will continue to be vigilant and active in the service of your Country; as that is the most certain road to merit applause. I am informed that Mr Parker continues on his place, and has a quantity of Grain: If this be true, I would advise that a party of about twenty or twenty-five men and an officer, be sent to his assistance—and that you would upon all alarms, endeavour to collect yourselves into such formidable Bodies as can not be hurt—and rather waylay and act by stratagem, that attempt to pursue—and find if possible their Sleeping places, and surprize them at night.
The enclosed I must desire you to forward—as well as all expresses that are sent to me, with the greatest expedition. I am &c.

G:W.
Winchester, June 4th 1756.    

